Exhibit 10.1


ABBVIE INC.
PERFORMANCE-VESTED RESTRICTED STOCK UNIT AGREEMENT
On this «Grant_Day» day of «Grant_Month», 2020 (the “Grant Date”), AbbVie Inc.
(the “Company”) hereby grants to «First Name» «MI» «Last Name» (the “Employee”)
a Performance-Vested Restricted Stock Unit Award (the “Award”) of
«NoShares12345» restricted stock units (the “Units”). The actual number of
shares of Company common stock (the “Shares”) that may be issued under this
Award will be determined in accordance with this Agreement by reference to the
number of Units set forth above.
The Award is granted under the Program and is subject to the provisions of the
Program, the Program prospectus, the Program administrative rules, applicable
Company policies, and the terms and conditions set forth in this Agreement. In
the event of any inconsistency among the provisions of this Agreement, the
provisions of the Program, the Program prospectus, and the Program
administrative rules, the provisions of the Program shall control.
The terms and conditions of the Award are as follows:
1.
Definitions. To the extent not defined herein, capitalized terms shall have the
same meaning as in the Program.

(a)    Agreement: This Performance-Vested Restricted Stock Unit Agreement.
(b)
Cause: Unless otherwise defined in the Employee’s Change in Control Agreement,
cause shall mean the following, as determined by the Company in its sole
discretion:

(i)
material breach by the Employee of the terms and conditions of the Employee’s
employment, including, but not limited to:

(A)
material breach by the Employee of the Code of Business Conduct;

(B)
material breach by the Employee of the Employee’s Employee Agreement or
employment contract, if any;

(C)
commission by the Employee of an act of fraud, embezzlement or theft in
connection with the Employee’s duties or in the course of the Employee’s
employment;

(D)
wrongful disclosure by the Employee of secret processes or confidential
information of the Company or any of its Subsidiaries; or

(E)
failure by the Employee to substantially perform the duties of the Employee’s
employment (other than any such failure resulting from the Employee’s
Disability); or

(ii)
to the extent permitted by applicable law, engagement by the Employee, directly
or indirectly, for the benefit of the Employee or others, in any activity,
employment or business which is competitive with the Company or any of its
Subsidiaries.

(c)
Change in Control Agreement: An agreement regarding Change in Control in effect
between the Company (or the Surviving Entity) and the Employee.

(d)
Code of Business Conduct: The Company’s Code of Business Conduct, as amended
from time to time.



Performance-Vested Restricted Stock Unit Agreement (2020)

--------------------------------------------------------------------------------




(e)
Controlled Group: AbbVie Inc. and any corporation, partnership and
proprietorship under common control (as defined under the aggregation rules of
Code Section 414 (b), (c), or (m)) with AbbVie Inc.

(f)
Data: Certain personal information about the Employee held by the Company and
the Subsidiary that employs the Employee (if applicable), including (but not
limited to) the Employee’s name, home address and telephone number, email
address, date of birth, social security, passport or other identification
number, salary, nationality, job title, any Shares held in the Company, details
of all Awards or any other entitlement to Shares awarded, canceled, purchased,
vested, unvested or outstanding in the Employee’s favor, for the purpose of
managing and administering the Program.

(g)
Disability: Sickness or accidental bodily injury, directly and independently of
all other causes, that disables the Employee so that the Employee is completely
prevented from performing all the duties of his or her occupation or employment.

(h)
Employee Agreement: The Employee Agreement entered into by and between the
Company or a Subsidiary and the Employee as it may be amended from time to time.

(i)
Employee’s Representative: The Employee’s legal guardian or other legal
representative.

(j)
Good Reason: Unless otherwise defined in the Employee’s Change in Control
Agreement, good reason shall mean the occurrence of any of the following
circumstances without the Employee’s express written consent:

(i)
a significant adverse change in the nature, scope or status of the Employee’s
position, authorities or duties from those in effect immediately prior to the
Change in Control, including, without limitation, if the Employee was,
immediately prior to the Change in Control, an officer of a public company, the
Employee ceasing to be an officer of a public company;

(ii)
the failure by the Company or a Subsidiary to pay the Employee any portion of
the Employee’s current compensation, or to pay the Employee any portion of any
installment of deferred compensation under any deferred compensation program of
the Company, within seven days of the date such compensation is due;

(iii)
a reduction in the Employee’s annual base salary (or a material change in the
frequency of payment) as in effect immediately prior to the Change in Control as
the same may be increased from time to time;

(iv)
the failure by the Company or a Subsidiary to award the Employee an annual bonus
in any year which is at least equal to the annual bonus awarded to the Employee
under the annual bonus plan of the Company or Subsidiary for the year
immediately preceding the year of the Change in Control;

(v)
the failure by the Company to award the Employee equity-based incentive
compensation (such as stock options, shares of restricted stock, restricted
stock units, or other equity-based compensation) on a periodic basis consistent
with the Company’s practices with respect to timing, value and terms prior to
the Change in Control;

(vi)
the failure by the Company or a Subsidiary to continue to provide the Employee
with the welfare benefits, fringe benefits and perquisites enjoyed by the
Employee immediately prior to the Change in Control under any of the Company’s
or Subsidiary’s plans or policies, including, but not limited to, those plans
and policies providing pension, life insurance, medical, health and accident,
disability and vacation;



2
Performance-Vested Restricted Stock Unit Agreement (2020)

--------------------------------------------------------------------------------




(vii)
the relocation of the Employee’s base office to a location that is more than 35
miles from the Employee’s base office immediately prior to the Change in
Control; or

(viii)
the failure of the Company to obtain a satisfactory agreement from any successor
to the Company to assume and agree to perform this Agreement as contemplated in
Section 5.

(k)
Performance Determination Date: The date on which the Committee determines
whether or to what extent the Performance Vesting Requirements have been
achieved.

(l)
Performance Period: The period(s) specified in the attached Schedule, over which
achievement of the Performance Vesting Requirements is to be measured.

(m)
Performance-Vested Shares: The maximum number of Shares the Employee may receive
under this Award based on the extent to which the Performance Vesting
Requirements are achieved. In no event will the number of Performance-Vested
Shares exceed 150% of the number of Units set forth in the first paragraph of
this Agreement.

(n)
Performance Vesting Requirements: The performance goals described in the
attached Schedule, which must be achieved for Units to vest and the
corresponding Shares to be delivered under this Award.

(o)
Program: The AbbVie 2013 Incentive Stock Program.

(p)
Retirement:

(i)
Except as provided under (ii) or (iii) below, Retirement means either of the
following:

•
age 55 with 10 years of service; or

•
age 65 with at least three years of service.

(ii)
For Employees who (A) are not covered by (iii) below and (B) transferred to the
Company directly from Abbott Laboratories either as a result of the Company’s
spin-off from Abbott Laboratories or during the period from January 1, 2013
through June 30, 2015 with the consent of each company’s head of human resources
and were hired into the Abbott Laboratories controlled group prior to January 1,
2004, Retirement means any of the following:

•
age 50 with 10 years of service;

•
age 65 with at least three years of service; or

•
age 55 with an age and service combination of 70 points, where each year of age
is one point and each year of service is one point.

(iii)
For participants in the AbbVie Pension Plan for Former BASF and Former Solvay
Employees, Retirement means either of the following:

•
age 55 with 10 years of service; or

•
age 65 with at least three years of service.

(iv)
For purposes of calculating service under this Section 1(p), except as otherwise
provided by the Committee or its delegate: (A) service is earned only if
performed for a member of the Controlled Group while that Controlled Group
member is a part of the Controlled Group; and (B) for Employees who transferred
to the Company directly from Abbott Laboratories during the period from January
1, 2013 through June 30, 2015 either as a result of the



3
Performance-Vested Restricted Stock Unit Agreement (2020)

--------------------------------------------------------------------------------




Company’s spin-off from Abbott Laboratories or with the consent of each
company’s head of human resources, service includes service with Abbott
Laboratories that is counted for benefit calculation purposes under the AbbVie
Pension Plan, the AbbVie Pension Plan for Former BASF and Former Solvay
Employees, or another Company-sponsored pension plan, as applicable.
(q)
Termination: A severance of employment for any reason (including Retirement)
from the Company and all Subsidiaries. Any Termination shall be effective on the
last day the Employee performs services for or on behalf of the Company or its
Subsidiary, and employment shall not be extended by any statutory or common law
notice of termination period.

2.
Delivery Dates and Shareholder Rights. The delivery dates for Shares issuable
with respect to the Units are the respective dates on which the Shares are
distributable to the Employee if the Restrictions lapse pursuant to Section 4
below (each a “Delivery Date”). Prior to the Delivery Date(s):

(a)
the Employee shall not be treated as a shareholder as to any Shares issuable
under the Agreement, and shall have only a contractual right to receive Shares,
unsecured by any assets of the Company or its Subsidiaries;

(b)
the Employee shall not be permitted to vote any Shares issuable under the
Agreement; and

(c)
the Employee’s right to receive such Shares will be subject to the adjustment
provisions relating to mergers, reorganizations, and similar events set forth in
the Program.

Subject to the requirements of local law, if any dividend or other distribution
is declared and paid on Shares (other than dividends or distributions of
securities of the Company which may be issued with respect to its Shares by
virtue of any stock split, combination, stock dividend or recapitalization)
while any of the Units remain subject to this Award (meaning that any of the
Shares into which Units would be converted are not otherwise issued and
outstanding for purposes of the entitlement to the dividend or distribution),
then a book account will be maintained for the Employee and credited with a
phantom dividend that is equivalent to the actual dividend or distribution that
would have been paid on the total number of Performance-Vested Shares that may
be distributed under this Award if that number of Shares had been issued and
outstanding and entitled to the dividend or distribution. As any Units vest
under this Award, the phantom dividends credited to the book account that are
attributable to the Shares issuable with respect to such Units will vest and be
distributed to the Employee (in the form in which the actual dividend or
distribution was paid to shareholders or in such other form as the Administrator
deems appropriate under the circumstances) concurrently with the issuance of the
Shares resulting from the Unit vesting. Any such distribution is subject to the
Company’s collection of withholding taxes applicable to the distribution.
If fewer than all of the Performance-Vested Shares are earned as a result of the
application of the vesting requirements or the forfeiture provisions of this
Agreement or the Program, then the phantom dividends attributable to the
unearned Shares will be cancelled and the Employee will cease to have any right
or entitlement to receive any distribution or other amount with respect to such
cancelled phantom dividends.
No phantom dividends will be paid or payable to or for the benefit of the
Employee with respect to dividends or distributions for which the record date
occurs on or after the applicable Delivery Date, the date the Employee has
forfeited the Units or, in some cases due to applicable law, the date the
Restrictions on the Units have lapsed. For purposes of compliance with the
requirements of Code Section 409A, to the extent applicable, the specified date
for payment of any phantom dividend to which the Employee is entitled under


4
Performance-Vested Restricted Stock Unit Agreement (2020)

--------------------------------------------------------------------------------




this Section 2 is the calendar year in which the corresponding Shares vest and
are distributed to the Employee. The Employee has no right to determine the year
in which phantom dividends will be paid.
3.
Restrictions. The Units (encompassing all of the Performance-Vested Shares) are
subject to the forfeiture provisions in Sections 6 and 7 below. Shares are not
earned and may not be sold, exchanged, assigned, transferred, pledged or
otherwise disposed of (collectively, the “Restrictions”) until an event or
combination of events described in subsections 4(a), (b), (c) or (d) or Section
5 occurs.

4.
Lapse of Restrictions. The number of Shares that become issuable under this
Award, as set forth in this Section 4 and subject to the provisions of Sections
5, 6 and 7 below, will be calculated based on the extent to which the
Performance Vesting Requirements described in the attached Schedule are
achieved. The Committee may equitably adjust the Performance Vesting
Requirements described in the attached Schedule in recognition of unusual or
non-recurring events affecting the Company or any Subsidiary or the financial
statements of the Company or any Subsidiary, in response to changes in
applicable laws or regulations, or to account for items of gain, loss or expense
determined to be unusual in nature or infrequent in occurrence or related to the
acquisition or disposal of a business or assets or related to a change in
accounting principles.

(a)
Performance. If the Employee remains employed with the Company or its
Subsidiaries as of the applicable vesting date specified below and has not
experienced a Termination that triggers forfeiture, then:

(i)
the Restrictions on up to one-third of the total number of Units may lapse on
«VESTING DATE 1», as determined in accordance with the Schedule;

(ii)
the Restrictions on up to an additional one-third of the total number of Units
may lapse on «VESTING DATE 2», as determined in accordance with the Schedule;
and

(iii)
the Restrictions on up to an additional one-third of the total number of Units
may lapse on «VESTING DATE 3», as determined in accordance with the Schedule.

(b)
Retirement. The Restrictions will continue to apply in the event of the
Employee’s Termination due to Retirement, but may lapse thereafter in accordance
with the provisions of subsection 4(a) above, in which case any Units not
previously settled on a Delivery Date will be settled in the form of Shares on
the Delivery Date(s) set forth in subsection 4(a) above occurring after the date
of such Termination due to Retirement.

(c)
Death. The Restrictions will lapse on the date of the Employee’s Termination due
to death, and any Units not previously settled on a Delivery Date will be
settled (for the person or persons to whom rights under the Award have passed by
will or the laws of descent or distribution) in the form of Shares as soon as
administratively possible after, and effective as of, the date of Termination
due to death. The extent to which the Restrictions lapse, and the number of
Shares to be delivered as a result, will be determined as follows:

(i)
For any Performance Period that has begun but has not been completed as of the
date of Termination due to death, the number of Shares to be delivered with
respect to the applicable Award tranche will be determined based on the greater
of (A) performance through the date of Termination measured against the
Performance Vesting Requirements set forth in the Schedule using the most recent
earnings information released before the date of Termination, and (B) the target
vesting level for the applicable Award tranche.



5
Performance-Vested Restricted Stock Unit Agreement (2020)

--------------------------------------------------------------------------------




(ii)
For any Performance Period that has not yet begun as of the date of Termination
due to death, the number of Shares to be delivered will be determined using the
target vesting level for the applicable Award tranche(s).

(d)
Disability. The Restrictions will lapse on the date of the Employee’s
Termination due to Disability, and any Units not previously settled on a
Delivery Date will be settled in the form of Shares as soon as administratively
possible after, and effective as of, the date of Termination due to Disability.
The extent to which the Restrictions lapse, and the number of Shares to be
delivered as a result, will be determined as follows:

(i)
For any Performance Period that has begun but has not been completed as of the
date of Termination due to Disability, the number of Shares to be delivered with
respect to the applicable Award tranche will be determined based on the greater
of (A) performance through the date of Termination measured against the
Performance Vesting Requirements set forth in the Schedule using the most recent
earnings information released before the date of Termination, and (B) the target
vesting level for the applicable Award tranche.

(ii)
For any Performance Period that has not yet begun as of the date of Termination
due to Disability, the number of Shares to be delivered will be determined
using the target vesting level for the applicable Award tranche(s).

5.
Change in Control. In the event of a Change in Control, the entity surviving
such Change in Control or the ultimate parent thereof (referred to herein as the
“Surviving Entity”) may assume, convert or replace this Award with an award of
at least equal value and terms and conditions not less favorable than the terms
and conditions provided in this Agreement, in which case the new award will vest
according to the terms of the applicable award agreement. If the Surviving
Entity does not assume, convert or replace this Award, the Restrictions will
lapse on the date of the Change in Control, as described below.

If the Surviving Entity does assume, convert or replace this Award, then in the
event the Employee’s Termination (a) occurs within the time period beginning six
months immediately before a Change in Control and ending two years immediately
following such Change in Control, and (b) was initiated by the Company (or the
Surviving Entity) for a reason other than Cause or was initiated by the Employee
for Good Reason, the Restrictions will lapse on the later of the date of the
Change in Control and the date of the Employee’s Termination (referred to herein
as the “Applicable Lapse Date”).
The extent to which the Restrictions lapse, and the number of Shares to be
delivered as a result, will be determined as follows:
(i)
For any Performance Period that has begun but has not been completed as of the
Applicable Lapse Date, the number of Shares to be delivered with respect to the
applicable Award tranche will be determined based on the greatest of: (A)
performance through the date of the Change in Control measured against the
Performance Vesting Requirements set forth in the Schedule using the most recent
earnings information released before the date of the Change in Control;
(B) performance through the date of the Termination measured against the
Performance Vesting Requirements set forth in the Schedule using the most recent
earnings information released before the date of the Termination; and (C) the
target vesting level for the applicable Award tranche.

(ii)
For any Performance Period that has not yet begun as of the Applicable Lapse
Date, the number of Shares to be delivered will be determined using the target
vesting level for the applicable Award tranche(s).



6
Performance-Vested Restricted Stock Unit Agreement (2020)

--------------------------------------------------------------------------------




The provisions of this Section 5 supersede Section 13(a)(iii), (iv) and (v) of
the Program.
6.
Effect of Certain Bad Acts. Any Units not previously settled will be cancelled
and forfeited immediately if the Employee engages in activity that constitutes
Cause, as determined in the sole opinion and discretion of the Committee or its
delegate, whether or not the Employee experiences a Termination or remains
employed with the Company or a Subsidiary.

7.
Forfeiture of Units. In the event of the Employee’s Termination for any reason
other than those set forth in subsection 4(b), (c) or (d) or Section 5, any
Units with respect to which Restrictions have not lapsed as of the date of
Termination will be forfeited without consideration to the Employee or the
Employee’s Representative. In the event that the Employee is terminated by the
Company other than for Cause and in a situation not covered by Section 5, the
Company may, in its sole discretion, cause some or all of the Units to continue
to be subject to the Restrictions, provided such Restrictions may lapse
thereafter in accordance with the provisions of subsection 4(a), in which case
such Units will be settled in the form of Shares on the Delivery Date(s) set
forth in subsection 4(a) above as if the Employee had remained employed on such
dates. In accepting this Award, the Employee acknowledges that in the event of
Termination (whether or not in breach of local labor laws), the Employee’s right
to vest in the Units, if any, will cease and will not be extended by any notice
period mandated under local law (e.g., active employment does not include a
period of “garden leave” or similar period pursuant to local law) and that the
Company shall have the exclusive discretion to determine when Termination
occurs.

8.
Withholding Taxes. To the extent permitted under applicable law and by the
Company, the Employee may satisfy any U.S. or non-U.S. federal, state, local or
other applicable taxes arising from the grant of the Award, the lapse of
Restrictions or the delivery of Shares pursuant to this Agreement by:

(a)
tendering a cash payment;

(b)
having the Company withhold Shares from the Shares to be delivered to satisfy
the applicable withholding tax;

(c)
tendering Shares received in connection with the Award back to the Company; or

(d)
delivering other previously acquired Shares having a Fair Market Value
approximately equal to the amount to be withheld.

The Company shall have the right and is hereby authorized to withhold from the
Shares deliverable to the Employee pursuant to this Agreement or (to the extent
permitted by applicable law, including without limitation Code Section 409A)
from any other compensation or other amount owing to the Employee, such amount
as may be necessary in the opinion of the Company to satisfy all such taxes,
requirements and withholding obligations. If the Company withholds for tax
purposes from the Shares otherwise to be delivered to the Employee, the Employee
is deemed to have been issued the full number of Shares underlying the Award,
subject to the Restrictions set forth in this Agreement.
Notwithstanding the foregoing, if the Employee is subject to Section 16(b) of
the Exchange Act, the Company will withhold using the method described in
subsection 8(b) above unless the use of such withholding method is problematic
under applicable laws or has materially adverse accounting consequences, in
which case the Committee shall determine which of the other methods described in
this Section 8 or in the Program shall be used to satisfy the applicable
withholding obligations.


7
Performance-Vested Restricted Stock Unit Agreement (2020)

--------------------------------------------------------------------------------




9.
No Right to Continued Employment. This Agreement and the Employee’s
participation in the Program do not and shall not be interpreted to:

(a)
form an employment contract or relationship with the Company or its
Subsidiaries;

(b)
confer upon the Employee any right to continue in the employ of the Company or
any of its Subsidiaries; or

(c)
interfere with the ability of the Company or its Subsidiaries to terminate the
Employee’s employment at any time.

10.
Nature of Grant. In accepting this Award, the Employee acknowledges and agrees
that:

(a)
the Program is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

(b)
this Award is a one-time benefit and does not create any contractual or other
right to receive future grants of Units, benefits in lieu of Units, or other
Program Benefits in the future, even if Units have been granted repeatedly in
the past;

(c)
all decisions with respect to future Unit grants, if any, and their terms and
conditions, will be made by the Company, in its sole discretion;

(d)
nothing contained in this Agreement is intended to create or enlarge any other
contractual obligations between the Company and the Employee;

(e)
the Employee is voluntarily participating in the Program;

(f)
the Units and Shares subject to the Units are:

(i)
extraordinary items that do not constitute compensation of any kind for services
of any kind rendered to the Company or its Subsidiaries, and are outside the
scope of the Employee’s employment contract, if any;

(ii)
not intended to replace any pension rights or compensation;

(iii)
not part of the Employee’s normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, holiday pay,
bonuses, long-service awards, pension or retirement or welfare benefits, or
similar payments and in no event should they be considered as compensation for,
or relating in any way to, past services for the Company or any of its
Subsidiaries;

(g)
the future value of the Shares underlying the Units is unknown and cannot be
predicted with certainty;

(h)
in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from the Units resulting from Termination (for any reason
whatsoever) and the Employee irrevocably releases the Company and its
Subsidiaries from any such claim that may arise; if any such claim is found by a
court of competent jurisdiction to have arisen, then, by signing or
electronically accepting this Agreement, the Employee shall be deemed
irrevocably to have waived the Employee’s entitlement to pursue such claim;

(i)
the Units and the Benefits under the Program, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability; and



8
Performance-Vested Restricted Stock Unit Agreement (2020)

--------------------------------------------------------------------------------




(j)
neither the Company nor any of its Subsidiaries shall be liable for any change
in value of the Units, the amount realized upon settlement of the Units or the
amount realized upon a subsequent sale of any Shares acquired upon settlement of
the Units, resulting from any fluctuation of the United States Dollar/local
currency foreign exchange rate.

11.
Data Privacy.

(a)
Pursuant to applicable personal data protection laws, the collection, processing
and transfer of the Employee’s personal Data is necessary for the Company’s
administration of the Program and the Employee’s participation in the Program.
The Employee’s denial and/or objection to the collection, processing and
transfer of personal Data may affect his or her ability to participate in the
Program. As such (where required under applicable law), the Employee:

(i)
voluntarily acknowledges, consents and agrees to the collection, use, processing
and transfer of personal Data as described herein; and

(ii)
authorizes Data recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for purposes of implementing, administering
and managing the Employee’s participation in the Program, including any
requisite transfer of such Data as may be required for the administration of the
Program and/or the subsequent holding of Shares on the Employee’s behalf to a
broker or other third party with whom the Employee may elect to deposit any
Shares acquired pursuant to the Program.

(b)
Data may be provided by the Employee or collected, where lawful, from third
parties, and the Company and the Subsidiary that employs the Employee (if
applicable) will process the Data for the exclusive purpose of implementing,
administering and managing the Employee’s participation in the Program. Data
processing will take place through electronic and non-electronic means according
to logics and procedures strictly correlated to the purposes for which the Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in the Employee’s country of residence. Data
processing operations will be performed minimizing the use of personal and
identification data when such operations are unnecessary for the processing
purposes sought. The Data will be accessible within the Company’s organization
only by those persons requiring access for purposes of the implementation,
administration and operation of the Program and for the Employee’s participation
in the Program.

(c)
The Company and the Subsidiary that employs the Employee (if applicable) will
transfer Data as necessary for the purpose of implementation, administration and
management of the Employee’s participation in the Program, and the Company and
the Subsidiary that employs the Employee (if applicable) may further transfer
Data to any third parties assisting the Company in the implementation,
administration and management of the Program. These recipients may be located
throughout the world.

(d)
The Employee may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to:

(i)
obtain confirmation as to the existence of the Data;

(ii)
verify the content, origin and accuracy of the Data;

(iii)
request the integration, update, amendment, deletion or blockage (for breach of
applicable laws) of the Data; and



9
Performance-Vested Restricted Stock Unit Agreement (2020)

--------------------------------------------------------------------------------




(iv)
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Program and the Employee’s participation in the Program.

The Employee may seek to exercise these rights by contacting his or her local
human resources manager.
(e)
Upon request of the Company or the Subsidiary that employs the Employee, the
Employee agrees to provide an executed data privacy consent form (or any other
agreement or consent that may be required by the Company and/or the Subsidiary
that employs the Employee) to the Company and/or the Subsidiary that employs the
Employee that the Company and/or the Subsidiary that employs the Employee may
deem necessary to obtain from the Employee for the purpose of administering his
or her participation in the Program in compliance with the data privacy laws in
the Employee’s country, either now or in the future. The Employee understands
and agrees that he or she will not be able to participate in the Program if the
Employee fails to provide any such requested consent or agreement.

12.
Form of Payment. The Company may, in its sole discretion, settle the Employee’s
Units in the form of a cash payment to the extent settlement in Shares: (a) is
prohibited under local law; (b) would require the Employee, the Company and/or
its Subsidiaries to obtain the approval of any governmental and/or regulatory
body in the Employee’s country; (c) would result in adverse tax consequences for
the Employee or the Company; or (d) is administratively burdensome.
Alternatively, the Company may, in its sole discretion, settle the Employee’s
Units in the form of Shares but require the Employee to sell such Shares
immediately or within a specified period of time following the Employee’s
Termination (in which case, this Agreement shall give the Company the authority
to issue sales instructions on the Employee’s behalf).

13.
Private Placement. This Award is not intended to be a public offering of
securities in the Employee’s country. The Company has not submitted any
registration statement, prospectus or other filings with the local securities
authorities (unless otherwise required under local law), and this Award is not
subject to the supervision of the local securities authorities.

14.
Exchange Controls. As a condition to this Award, the Employee agrees to comply
with any applicable foreign exchange rules and regulations.

15.
Compliance with Applicable Laws and Regulations.

(a)
The Company shall not be required to issue or deliver any Shares pursuant to
this Agreement pending compliance with all applicable federal and state
securities and other laws (including any registration requirements or tax
withholding requirements) and compliance with the rules and practices of any
stock exchange upon which the Company’s Shares are listed.

(b)
Regardless of any action the Company or its Subsidiaries take with respect to
any or all income tax, social insurance, payroll tax, payment on account or
other tax-related items related to the Employee’s participation in the Program
and legally applicable to the Employee or deemed by the Company or its
Subsidiaries to be an appropriate charge to the Employee even if technically due
by the Company or its Subsidiaries (“Tax-Related Items”), the Employee
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Employee’s responsibility and may exceed the amount actually
withheld by the Company or its Subsidiaries, if any. The Employee further
acknowledges



10
Performance-Vested Restricted Stock Unit Agreement (2020)

--------------------------------------------------------------------------------




that the Company and/or its Subsidiaries: (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Units, including, but not limited to, the grant, lapse of
Restrictions or settlement of the Units, the issuance of Shares upon payment of
the Units, the subsequent sale of Shares acquired pursuant to such issuance and
the receipt of any dividends and/or Dividend Equivalents; and (ii) do not commit
to and are under no obligation to structure the terms of the grant or any aspect
of the Units to reduce or eliminate the Employee’s liability for Tax-Related
Items or achieve any particular tax result. If the Employee has become subject
to tax in more than one jurisdiction between the date of grant and the date of
any relevant taxable event, the Employee acknowledges that the Company and/or
its Subsidiaries may be required to withhold or account for Tax-Related Items in
more than one jurisdiction. If the Employee relocates to another country, the
Company may establish special or alternative terms and conditions as necessary
or advisable to comply with local laws, rules or regulations, to facilitate the
operation and administration of the Award and the Program and/or to accommodate
the Employee’s relocation.
(c)
The Employee acknowledges that, depending on the Employee’s or the broker’s
country of residence or where the Shares are listed, the Employee may be subject
to insider trading restrictions and/or market abuse laws which may affect his or
her ability to accept, acquire, sell or otherwise dispose of Shares, rights to
Shares (e.g., Units) or rights linked to the value of Shares during such times
the Employee is considered to have “inside information” regarding the Company as
defined in the laws or regulations in his or her country. Local insider trading
laws and regulations may prohibit the cancellation or amendment of orders the
Employee placed before he or she possessed inside information. Furthermore, the
Employee could be prohibited from (i) disclosing the inside information to any
third party (other than on a “need to know” basis) and (ii) “tipping” third
parties or causing them otherwise to buy or sell securities. The Employee
understands that third parties may include fellow employees. Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. The Employee acknowledges that it is the Employee’s responsibility to
comply with any restrictions and the Employee is advised to speak to his or her
personal legal advisor on this matter.

16.
Code Section 409A. Payments made pursuant to this Agreement are intended to be
exempt from or otherwise comply with the provisions of Code Section 409A to the
extent applicable. The Program and this Agreement shall be administered and
interpreted in a manner consistent with this intent. If the Company determines
that any payments under this Agreement are subject to Code Section 409A and this
Agreement fails to comply with that section’s requirements, the Company may, at
the Company’s sole discretion, and without the Employee’s consent, amend this
Agreement to cause it to comply with Code Section 409A or otherwise be exempt
from Code Section 409A.

To the extent required to avoid accelerated taxation and/or tax penalties under
Code Section 409A and applicable guidance issued thereunder, the Employee shall
not be deemed to have had a Termination unless the Employee has incurred a
“separation from service” as defined in Treasury Regulation §1.409A-1(h), and
amounts that would otherwise be payable pursuant to this Agreement during the
six-month period immediately following the Employee’s Termination (including
Retirement) shall instead be paid on the first business day after the date that
is six months following the Employee’s Termination (or upon the Employee’s
death, if earlier). For purposes of Code Section 409A, to the extent applicable:
(a) all payments provided hereunder shall be treated as a right to a series of
separate payments and each separately identified amount


11
Performance-Vested Restricted Stock Unit Agreement (2020)

--------------------------------------------------------------------------------




to which the Employee is entitled under this Agreement shall be treated as a
separate payment; (b) except as otherwise provided in Section 13(a) of the
Program, upon the lapse of Restrictions pursuant to Section 5 of this Agreement,
any Units not previously settled on a Delivery Date shall be settled as soon as
administratively possible after, and effective as of, the date of the Change in
Control or the date of the Employee’s Termination (as applicable); (c) the term
“as soon as administratively possible” means a period of time that is within 60
days after the Termination, Disability or Change in Control (as applicable); and
(d) the date of the Employee’s Disability shall be determined by the Company in
its sole discretion.
Although this Agreement and the payments provided hereunder are intended to be
exempt from or otherwise comply with the requirements of Code Section 409A, the
Company does not represent or warrant that this Agreement or the payments
provided hereunder will comply with Code Section 409A or any other provision of
federal, state, local, or non-United States law. None of the Company, its
Subsidiaries, or their respective directors, officers, employees or advisors
shall be liable to the Employee (or any other individual claiming a benefit
through the Employee) for any tax, interest, or penalties the Employee may owe
as a result of compensation paid under this Agreement, and the Company and its
Subsidiaries shall have no obligation to indemnify or otherwise protect the
Employee from the obligation to pay any taxes pursuant to Code Section 409A.
17.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Award, the Employee’s participation in the Program or the Employee’s acquisition
or sale of the underlying Shares. The Employee is hereby advised to consult with
the Employee’s own personal tax, legal and financial advisors regarding
participation in the Program before taking any action related to the Program.

18.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on the Employee’s participation in the Program, on the Units and on
any Shares acquired under the Program, to the extent the Company or any
Subsidiary determines it is necessary or advisable to comply with local laws,
rules and/or regulations or to facilitate the operation and administration of
the Units and the Program, and to require the Employee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
The Employee agrees to take any and all actions, and consents to any and all
actions taken by the Company and its Subsidiaries, as may be required to allow
the Company and its Subsidiaries to comply with local laws, rules and
regulations in the Employee’s country. In addition, the Employee agrees to take
any and all actions as may be required to comply with the Employee’s personal
obligations under local laws, rules and regulations in the Employee’s country.

19.
Determinations. Each decision, determination, interpretation or other action
made or taken pursuant to the provisions of this Agreement by the Company, the
Committee or any delegate of the Committee shall be final, conclusive and
binding for all purposes and upon all persons, including, without limitation,
the Company, the Employee, the Employee’s Representative, and the person or
persons to whom rights under the Award have passed by will or the laws of
descent or distribution.

20.
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to current or future participation in the Program by
electronic means. The Employee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Program through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.



12
Performance-Vested Restricted Stock Unit Agreement (2020)

--------------------------------------------------------------------------------




21.
Addendum. This Award shall be subject to any special terms and conditions set
forth in any Addendum to this Agreement for the Employee’s country or
jurisdiction. Moreover, if the Employee relocates to one of the countries or
jurisdictions included in the Addendum, the special terms and conditions for
such country or jurisdiction will apply to the Employee, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local laws, rules and/or
regulations or facilitate the operation and administration of the Units and the
Program (or the Company may establish alternative terms and conditions as may be
necessary or advisable to accommodate the Employee’s relocation). The Addendum
constitutes part of this Agreement.

22.
Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law. To the extent a court or
tribunal of competent jurisdiction determines that any provision of this
Agreement is invalid or unenforceable, in whole or in part, the Company, in its
sole discretion, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.

23.
Entire Agreement. This Agreement and the Program constitute the entire agreement
between the Employee and the Company regarding the Award and supersede all prior
and contemporaneous agreements and understandings, oral or written, between the
parties regarding the Award. Except as expressly set forth herein, this
Agreement (and any provision of this Agreement) may not be modified, changed or
clarified by the parties, except in a writing specifying the modification,
change or clarification signed by a duly authorized Company officer.

24.
Succession. This Agreement shall be binding upon and operate for the benefit of
the Company and its successors and assigns, and the Employee, the Employee’s
Representative, and the person or persons to whom rights under the Award have
passed by will or the laws of descent or distribution.

25.
Language. The Employee acknowledges and agrees that it is the Employee’s express
intent that this Agreement, the Program and all other documents, notices and
legal proceedings entered into, given or instituted pursuant to the Award, be
drawn up in English. If the Employee is in a country where English is not an
official language, the Employee acknowledges that he or she is sufficiently
proficient in English or has had the ability to consult with an advisor who is
sufficiently proficient in the English language, so as to allow the Employee to
understand the terms and conditions of this Agreement, the Program and any other
documents related to the Award. If the Employee has received this Agreement or
any other document related to the Program translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.

26.
Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to any
state’s conflict of laws principles. For any legal action relating to this
Agreement, the parties to this Agreement consent to the exclusive jurisdiction
and venue of the federal courts of the Northern District of Illinois, USA, and,
if there is no jurisdiction in federal court, to the exclusive jurisdiction and
venue of the state courts in Lake County, Illinois, USA.

*    *    *


13
Performance-Vested Restricted Stock Unit Agreement (2020)

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be signed on their
behalf.
ABBVIE INC.


By                                 
    
Title                             




EMPLOYEE


By: SIGNED BY ELECTRONIC SIGNATURE




BY ELECTRONICALLY ACCEPTING THE AWARD, THE EMPLOYEE AGREES THAT (1) SUCH
ACCEPTANCE CONSTITUTES THE EMPLOYEE’S ELECTRONIC SIGNATURE IN EXECUTION OF THIS
AGREEMENT; (2) THE EMPLOYEE AGREES TO BE BOUND BY THE PROVISIONS OF THE PROGRAM,
THE AGREEMENT AND THE ADDENDUM; (3) THE EMPLOYEE HAS REVIEWED THE PROGRAM, THE
AGREEMENT AND THE ADDENDUM IN THEIR ENTIRETY, HAS HAD AN OPPORTUNITY TO OBTAIN
THE ADVICE OF COUNSEL PRIOR TO ACCEPTING THE AWARD AND FULLY UNDERSTANDS ALL OF
THE PROVISIONS OF THE PROGRAM, THE AGREEMENT AND THE ADDENDUM; (4) THE EMPLOYEE
HAS BEEN PROVIDED WITH A COPY OR ELECTRONIC ACCESS TO A COPY OF THE U.S.
PROSPECTUS FOR THE PROGRAM; AND (5) THE EMPLOYEE HEREBY AGREES TO ACCEPT AS
BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE COMMITTEE
OR ITS DULY AUTHORIZED DELEGATE ON ANY QUESTIONS ARISING UNDER THE PROGRAM, THE
AGREEMENT AND THE ADDENDUM.


14
Performance-Vested Restricted Stock Unit Agreement (2020)

--------------------------------------------------------------------------------






SCHEDULE
PERFORMANCE PERIODS AND PERFORMANCE VESTING REQUIREMENTS


Any capitalized term used but not defined in this Schedule has the meaning set
forth in the Agreement or the Program. This Schedule is subject to, and is to be
interpreted in combination with, all of the terms and conditions of the
Agreement and the Program.


Award Tranches and Performance Periods


The Award is subject to vesting in one-third increments over three years with
each vesting tranche tied to the Company’s return on invested capital (“ROIC”)
performance for the applicable year (2020, 2021 or 2022), as described in the
Agreement and the Performance Vesting Requirements section below. The vesting
tranches and corresponding Performance Periods are as follows:


Vesting Tranche
Units Subject to Vesting
Performance Period
Tranche 1
1/3 of Units
January 1-December 31, 2020
Tranche 2
1/3 of Units
January 1-December 31, 2021
Tranche 3
1/3 of Units
January 1-December 31, 2022



Performance Vesting Requirements


The vesting for each tranche will be determined based on the Company’s ROIC for
the applicable Performance Period relative to the ROIC for that period of the
companies (other than the Company) that were constituents of either the S&P
Pharmaceutical, Biotech, and Life Science Index or the NYSE Arca Pharmaceutical
Index on January 1, 2020 and on the last day of the applicable Performance
Period (the “Index Companies”).


Within sixty-five (65) days after the end of each Performance Period, the
Committee will determine the Company’s relative ROIC percentile rank for the
applicable Performance Period. For purposes of determining Performance Period
ROIC results, ROIC means non-GAAP (or equivalent) ROIC measured using the annual
results disclosed in each company’s earnings release issued most recently prior
to the Performance Determination Date. If an Index Company has not issued its
annual earnings release prior to the Performance Determination Date, then its
results shall be based on the most currently available four quarters of
financial information.


The Company’s relative ROIC percentile rank for the applicable Performance
Period determines the vesting percentage for the Units covered by the applicable
tranche, such that:


a.
A ranking at or above the 85th percentile results in vesting at 200% of target
level;

b.
A ranking from the 75th percentile up to the 85th percentile results in vesting
at 175% of target level;

c.
A ranking from the 65th percentile up to the 75th percentile results in vesting
at 150% of target level;

d.
A ranking from the 50th percentile up to the 65th percentile results in vesting
at target level;

e.
A ranking from the 40th percentile up to the 50th percentile results in vesting
at 50% of target level; and

f.
A ranking below the 40th percentile results in 0% vesting.



The vesting percentage derived from the ranking determination will be multiplied
by the number of Units covered by the applicable tranche, yielding the number of
Shares deliverable under the Agreement as a result of the application of the
Performance Vesting Requirements for the applicable Performance Period.




Sched-1
Performance-Vested Restricted Stock Unit Agreement (2020)

--------------------------------------------------------------------------------






ADDENDUM
In addition to the terms and conditions set forth in the Agreement, the Award is
subject to the following terms and conditions. If the Employee is employed in a
country or jurisdiction identified in this Addendum, the additional terms and
conditions for such country or jurisdiction will apply. If the Employee
relocates to one of the countries or jurisdictions identified in this Addendum,
the special terms and conditions for such country or jurisdiction will apply to
the Employee, to the extent the Company determines, in its sole discretion, that
the application of such terms and conditions is necessary or advisable to comply
with local laws, rules and/or regulations or to facilitate the operation and
administration of the Units and the Program (or the Company may establish
alternative terms and conditions as may be necessary or advisable to accommodate
the Employee’s relocation).


All defined terms contained in this Addendum shall have the same meaning as set
forth in the Program.


EUROPEAN UNION (“EU”) / EUROPEAN ECONOMIC AREA (“EEA”) COUNTRIES, SWITZERLAND
AND THE UNITED KINGDOM
Data Privacy. The following provision replaces Section 11 of the Agreement in
its entirety:
Pursuant to applicable personal data protection laws, the Employee is hereby
notified of the following in relation to the Employee’s Personal Data (defined
below) and the collection, processing and transfer in electronic or other form
of such Personal Data in relation to the administration of the Program. The
collection, processing and transfer of Personal Data is necessary for the
legitimate purpose of the administration of the Program by the Company and the
Subsidiary that employs the Employee and the Employee’s participation in the
Program, and the Employee’s denial and/or objection to the collection,
processing and transfer of Personal Data may affect his or her participation in
the Program. As such, by participating in the Program, the Employee acknowledges
the collection, use, processing and transfer of Personal Data as described
herein.
The Employee understands that the Company and the Subsidiary that employs the
Employee may hold certain personally identifiable information about the
Employee, specifically his or her name, home address, email address and
telephone number, date of birth, social security, passport or other
identification number (resident registration number), salary, nationality, job
title, any Shares or directorships held in the Company or its Subsidiaries,
details of all entitlements to Shares (or cash) granted, awarded, canceled,
vested, unvested or outstanding in the Employee’s favor, for the purpose of
managing and administering the Program (“Personal Data”). The Personal Data may
be provided by the Employee or collected, where lawful, from third parties. The
Company or the Subsidiary that employs the Employee each act as controllers of
the Personal Data and will process the Personal Data in this context for the
exclusive legitimate purpose of implementing, administering and managing the
Employee’s participation in the Program and meeting related legal obligations
associated with these actions.
The processing will take place through electronic and non-electronic means
according to logics and procedures correlated to the purposes for which the
Personal Data was collected and with confidentiality and security provisions as
set forth by applicable laws and regulations. Personal Data will be accessible
within the Company’s organization only by those persons requiring access for
purposes of the implementation, administration and operation of the Program and
other aspects of the employment relationship and for the Employee’s
participation in the Program.
The Company and the Subsidiary that employs the Employee will transfer Personal
Data amongst themselves and their affiliates as necessary for the purpose of
implementation, administration and management of the Employee’s participation in
the Program, and the Company and the Subsidiary that employs the Employee may
each further transfer Personal Data to third parties assisting the Company or
the Subsidiary that employs the Employer in the implementation, administration
and management of the Program, including E*TRADE Financial Corporate Services
Inc. and its affiliates (“E*TRADE”) or any successor or other third party that
the Company, the Subsidiary that employs the Employee or E*TRADE (or its
successor) may engage to assist with the administration of the Program from time
to time. These recipients may be located in the EU, EEA, Switzerland, the United
Kingdom or elsewhere throughout the world, such as the United States. By
participating in the Program, the Employee understand that these recipients may
receive, possess, use, retain and transfer the Personal Data, in electronic or
other form, for purposes of


1
Performance-Vested Restricted Stock Unit Agreement (2019)

--------------------------------------------------------------------------------





implementing, administering and managing the Employee’s participation in the
Program, including any requisite transfer of such Personal Data as may be
required for the administration of the Program and/or the subsequent holding of
Shares on the Employee’s behalf to a broker or other third party with whom the
Employee may elect to deposit any Shares acquired pursuant to the Program. The
Employee further understands that he or she may request a list with the names
and addresses of any potential recipients of Personal Data by contacting the
Employee’s local Human Resources manager or AbbVie’s Human Resources Department.
When transferring Personal Data to these potential recipients, the Company and
the Subsidiary that employs the Employee may provide appropriate safeguards in
accordance with EU Standard Contractual Clauses, or other legally binding and
permissible arrangements. The Employee may request a copy of such safeguards
from the Employee’s local Human Resources manager or AbbVie’s Human Resources
Department.
To the extent provided by law, the Employee may, at any time, have the right to
request: access to Personal Data, rectification of Personal Data, erasure of
Personal Data, restriction of processing of Personal Data, and portability of
Personal Data. The Employee may also have the right to object, on grounds
related to a particular situation, to the processing of Personal Data, in any
case without cost, by contacting in writing the Employee’s local Human Resources
manager or AbbVie’s Human Resources Department. The Employee understands,
however, that the only consequence of refusing to provide Personal Data is that
the Company may not be able to grant the Units or other equity awards or
administer or maintain such awards.
When the Company and the Subsidiary that employs the Employee no longer need to
use Personal Data for the purposes above or do not need to retain it for
compliance with any legal or regulatory purpose, each will take reasonable steps
to remove Personal Data from their systems and/or records containing the
Personal Data and/or take steps to properly anonymize it so that the Employee
can no longer be identified from it.
ALGERIA
Settlement in Cash.  Notwithstanding Section 4 of the Agreement or any other
provision in the Agreement to the contrary, pursuant to Section 12 of the
Agreement, the Units will be settled in the form of a cash payment, except as
otherwise determined by the Company.


AUSTRALIA
1.    Breach of Law. Notwithstanding anything to the contrary in the Agreement
or the Program, the Employee will not be entitled to, and shall not claim any
benefit (including without limitation a legal right) under the Program if the
provision of such benefit would give rise to a breach of Part 2D.2 of the
Corporations Act 2001 (Cth), any other provision of that Act, or any other
applicable statute, rule or regulation which limits or restricts the giving of
such benefits.


2.    Australian Offer Document. In addition to the Agreement and the Program,
the Employee must review the Australian Offer Document for additional important
information pertaining to the Award. This document can be accessed via the
E*TRADE website at https://us.etrade.com/stock-plans. By accepting the Award,
the Employee acknowledges and confirms that the Employee has reviewed the
Australian Offer Document.


3.    Tax Information. The Program is a program to which Subdivision 83A-C of
the Income Tax Assessment Act 1997 (Cth) (the “Act”) applies (subject to the
conditions in that Act).


BAHRAIN
Securities Notification. This Agreement does not constitute advertising or an
offering of securities in Bahrain, nor does it constitute an allotment of
securities in Bahrain. Any Shares issued pursuant to the Units under the Program
shall be deposited into a brokerage account in the United States. In no event
will Shares be issued or delivered in Bahrain. The issuance of Shares pursuant
to the Units described herein has not and will not be registered in Bahrain and
hence, the Shares described herein may not be admitted or used for offering,
placement or public circulation in Bahrain. Accordingly, the Employee may not
make any public advertising or announcements regarding the Units or Shares in
Bahrain, promote these Shares to legal entities or individuals in Bahrain, or
sell Shares directly to other legal


2
Performance-Vested Restricted Stock Unit Agreement (2020)

--------------------------------------------------------------------------------





entities or individuals in Bahrain. The Employee acknowledges and agrees that
Shares may only be sold outside of Bahrain and on a stock exchange on which
AbbVie is traded.


BRAZIL
Labor Law Acknowledgment. The Employee agrees, for all legal purposes, (i) the
Benefits provided under the Agreement and the Program are the result of
commercial transactions unrelated to the Employee’s employment; (ii) the
Agreement and the Program are not a part of the terms and conditions of the
Employee’s employment; and (iii) the income from the Units, if any, is not part
of the Employee’s remuneration from employment.


CANADA
1.    Settlement in Shares. Notwithstanding anything to the contrary in the
Agreement, Addendum or the Program, the Employee’s Award shall be settled only
in Shares (and may not be settled in cash).


2.    Resale Restriction. The Employee is permitted to sell Shares acquired upon
settlement of the Units through the designated broker appointed under the
Program, provided the resale of Shares acquired under the Program takes place
outside of Canada through the facilities of the stock exchange on which the
Shares are listed. The Shares are currently listed on the New York Stock
Exchange.


3.    English Language. The parties to the Agreement acknowledge that it is
their express wish that the Agreement, as well as all documents, notices and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English. Les parties reconnaissent
avoir exigé la rédaction en anglais de la présente convention, ainsi que de tous
documents exécutés, avis donnés et procédures judiciaires intentées, directement
ou indirectement, relativement à ou suite à la présente convention.


CHILE
Private Placement. The following provision shall replace Section 13 of the
Agreement:


The grant of the Units hereunder is not intended to be a public offering of
securities in Chile but instead is intended to be a private placement.
a)
The starting date of the offer will be the Grant Date (as defined in the
Agreement), and this offer conforms to General Ruling no. 336 of the Chilean
Commission for the Financial Market;

b)
The offer deals with securities not registered in the registry of securities or
in the registry of foreign securities of the Chilean Commission for the
Financial Market, and therefore such securities are not subject to its
oversight;

c)
The issuer is not obligated to provide public information in Chile regarding the
foreign securities, as such securities are not registered with the Chilean
Commission for the Financial Market; and

d)
The foreign securities shall not be subject to public offering as long as they
are not registered with the corresponding registry of securities in Chile.

a)
La fecha de inicio de la oferta será el de la fecha de otorgamiento (o “Grant
Date”, según este término se define en el documento denominado “Agreement”) y
esta oferta se acoge a la norma de Carácter General n° 336 de la Comisión para
el Mercado Financiero Chilena;

b)
La oferta versa sobre valores no inscritos en el registro de valores o en el
registro de valores extranjeros que lleva la Comisión para el Mercado Financiero
Chilena, por lo que tales valores no están sujetos a la fiscalización de ésta;

c)
Por tratar de valores no inscritos no existe la obligación por parte del emisor
de entregar en chile información pública respecto de esos valores; y



3
Performance-Vested Restricted Stock Unit Agreement (2020)

--------------------------------------------------------------------------------





d)
Esos valores no podrán ser objeto de oferta pública mientras no sean inscritos
en el registro de valores correspondiente.

CHINA
Foreign Exchange Control Laws. The following provisions shall govern the
Employee’s participation in the Program if the Employee is a national of the
People’s Republic of China (“China”) resident in mainland China, or if
determined to be necessary or appropriate by the Company in its sole discretion:
The Employee agrees to hold the Shares received upon settlement of the Units
with the Company’s designated broker. Upon a Termination, the Employee shall be
required to sell all Shares issued pursuant to the Units within 180 days (or
such shorter period as may be required by the State Administration of Foreign
Exchange or the Company) of the Termination date and repatriate the sales
proceeds to China in the manner designated by the Company. For purposes of the
foregoing, the Company shall establish procedures for effectuating the forced
sale of the Shares (including procedures whereby the Company may issue sale
instructions on behalf of the Employee), and the Employee hereby agrees to
comply with such procedures and take any and all actions as the Company
determines, in its sole discretion, are necessary or advisable for purposes of
complying with local laws, rules and regulations in China.


The Employee understands and agrees that the repatriation of dividends and sales
proceeds may need to be effected through a special exchange control account
established by the Company or its Subsidiaries, and the Employee hereby consents
and agrees that dividends issued on Shares and sales proceeds from the sale of
Shares acquired under the Program may be transferred to such account by the
Company on the Employee’s behalf prior to being delivered to the Employee.
Dividends and/or sales proceeds may be paid to the Employee in U.S. dollars or
local currency at the Company’s discretion. If dividends and/or sales proceeds
are paid to the Employee in U.S. dollars, the Employee understands that the
Employee will be required to set up a U.S. dollar bank account in China so that
the dividends or proceeds may be deposited into this account. If dividends
and/or sales proceeds are paid to the Employee in local currency, the Employee
acknowledges that the Company is under no obligation to secure any particular
exchange conversion rate and that the Company may face delays in converting the
dividends and/or proceeds to local currency due to exchange control
restrictions. The Employee agrees to bear any currency fluctuation risk between
the time dividends are issued or Shares are sold and the net proceeds are
converted into local currency and distributed to the Employee. The Employee
further agrees to comply with any other requirements that may be imposed by the
Company or its Subsidiaries in China in the future in order to facilitate
compliance with exchange control requirements in China. The Employee
acknowledges and agrees that the processes and requirements set forth herein
shall continue to apply following the Employee’s Termination.


Neither the Company nor any of its Subsidiaries shall be liable for any costs,
fees, lost interest or dividends or other losses the Employee may incur or
suffer resulting from the enforcement of the terms of this Addendum or otherwise
from the Company’s operation and enforcement of the Program, the Agreement and
the Units in accordance with Chinese law including, without limitation, any
applicable State Administration of Foreign Exchange rules, regulations and
requirements.


DENMARK
The Act on Stock Options. Notwithstanding any provisions in the Agreement to the
contrary, the treatment of the Units upon the Employee’s Termination shall be
governed by the Danish Act on the Use of Rights to Purchase or Subscribe for
Shares etc. in Employment Relationships (the “Stock Option Act”) as in effect at
the time of the Employee’s Termination (as determined by the Company, in its
discretion, in consultation with legal counsel). The Employee acknowledges
having received an “Employer Information Statement” in Danish, which is provided
to comply with the Stock Option Act.


FINLAND
Withholding of Tax-Related Items. Notwithstanding anything in Section 8 of the
Agreement to the contrary, if the Employee is a local national of Finland, any
Tax-Related Items shall be withheld only in cash from the Employee’s


4
Performance-Vested Restricted Stock Unit Agreement (2020)

--------------------------------------------------------------------------------





regular salary/wages or other amounts payable to the Employee in cash, or such
other withholding methods as may be permitted under the Program and allowed
under local law.


FRANCE
1.    Nature of the Award. The Units are not granted under the French specific
regime provided by Articles L225-197-1 and seq. of the French commercial code.


2.    English Language. The parties to the Agreement acknowledge that it is
their express wish that the Agreement, as well as all documents, notices and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English. Les parties reconnaissent
avoir exigé la rédaction en anglais de la présente convention, ainsi que de tous
documents exécutés, avis donnés et procédures judiciaires intentées, directement
ou indirectement, relativement à ou suite à la présente convention.


HONG KONG
1.    Settlement in Shares. Notwithstanding anything to the contrary in the
Agreement, Addendum or the Program, the Award shall be settled only in Shares
(and may not be settled in cash).


2.    Lapse of Restrictions. If, for any reason, Shares are issued to the
Employee within six months of the Grant Date, the Employee agrees that he or she
will not sell or otherwise dispose of any such Shares prior to the six-month
anniversary of the Grant Date.


3.    IMPORTANT NOTICE. WARNING: The contents of the Agreement, the Addendum,
the Program, and all other materials pertaining to the Units and/or the Program
have not been reviewed by any regulatory authority in Hong Kong. The Employee is
hereby advised to exercise caution in relation to the offer thereunder. If the
Employee has any doubts about any of the contents of the aforesaid materials,
the Employee should obtain independent professional advice.


4.    Wages. The Units and Shares subject to the Units do not form part of the
Employee’s wages for the purposes of calculating any statutory or contractual
payments under Hong Kong law.


ISRAEL
Trustee Arrangement. The Employee agrees to hold the Shares received upon
settlement of the Units with the Company’s designated broker. The Employee
understands and agrees that upon the Employee’s sale of Shares, unless otherwise
determined by the Company, (a) the repatriation of sales proceeds shall be
effected through a trustee in Israel engaged by the Company (the “Trustee”), (b)
the Trustee will withhold the requisite tax and other mandatory withholding
(e.g., National Insurance payments) from the sales proceeds and (c) the Trustee
will transfer the remaining sale proceeds (net of the requisite tax and other
mandatory withholding) to the Employee. The Employee acknowledges and agrees
that the process and requirements set forth herein shall continue to apply
following the Employee’s Termination.


MEXICO
1.    Commercial Relationship. The Employee expressly acknowledges that the
Employee’s participation in the Program and the Company’s grant of the Award
does not constitute an employment relationship between the Employee and the
Company. The Employee has been granted the Award as a consequence of the
commercial relationship between the Company and the Subsidiary in Mexico that
employs the Employee, and the Company’s Subsidiary in Mexico is the Employee’s
sole employer. Based on the foregoing: (a) the Employee expressly acknowledges
that the Program and the benefits derived from participation in the Program do
not establish any rights between the Employee and the Subsidiary in Mexico that
employs the Employee; (b) the Program and the benefits derived from
participation in the Program are not part of the employment conditions and/or
benefits provided by the Subsidiary in Mexico that employs the Employee; and (c)
any modifications or amendments of the Program or benefits granted thereunder by
the Company, or a termination of the Program by the Company, shall not
constitute


5
Performance-Vested Restricted Stock Unit Agreement (2020)

--------------------------------------------------------------------------------





a change or impairment of the terms and conditions of the Employee’s employment
with the Subsidiary in Mexico that employs the Employee.


2.    Extraordinary Item of Compensation. The Employee expressly recognizes and
acknowledges that the Employee’s participation in the Program is a result of the
discretionary and unilateral decision of the Company, as well as the Employee’s
free and voluntary decision to participate in the Program in accordance with the
terms and conditions of the Program, the Agreement and this Addendum. As such,
the Employee acknowledges and agrees that the Company, in its sole discretion,
may amend and/or discontinue the Employee’s participation in the Program at any
time and without any liability. The value of the Units is an extraordinary item
of compensation outside the scope of the Employee’s employment contract, if any.
The Units are not part of the Employee’s regular or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits, or any
similar payments, which are the exclusive obligations of the Company’s
Subsidiary in Mexico that employs the Employee.


MOROCCO
Settlement in Cash.  Notwithstanding Section 4 of the Agreement or any other
provision in the Agreement to the contrary, pursuant to Section 12 of the
Agreement, the Units will be settled in the form of a cash payment, except as
otherwise determined by the Company.


NETHERLANDS
Waiver of Termination Rights. The Employee waives any and all rights to
compensation or damages as a result of a Termination, insofar as those rights
result or may result from: (a) the loss or diminution in value of such rights or
entitlements under the Program; or (b) the Employee ceasing to have rights, or
ceasing to be entitled to any Awards under the Program as a result of such
Termination.
NEW ZEALAND
Securities Law Notice. The following securities notification applies for an
offer of Units on or after December 1, 2016:
Warning
This is an offer of Units which, upon vesting and settlement in accordance with
the terms of the Program and the Agreement, will be converted into Shares.
Shares give you a stake in the ownership of AbbVie Inc. You may receive a return
if dividends are paid.
If AbbVie Inc. runs into financial difficulties and is wound up, you will be
paid only after all creditors and holders of preference shares have been paid.
You may lose some or all of your investment.
New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors make an informed decision. The usual rules do not apply to this
offer because it is made under an employee share purchase scheme. As a result,
you may not be given all the information usually required. You will also have
fewer other legal protections for this investment.
Ask questions, read all documents carefully, and seek independent financial
advice before committing.
Prior to the vesting and settlement of the Units, you will not have any rights
of ownership (e.g., voting rights) with respect to the underlying Shares.
No interest in any Units may be transferred (legally or beneficially), assigned,
mortgaged, charged or encumbered.
The Shares are quoted on the New York Stock Exchange. This means that if you
acquire Shares under the Program, you may be able to sell them on the New York
Stock Exchange if there are interested buyers. You may get less than you
invested. The price will depend on the demand for the Shares.
You also are hereby notified that the documents listed below are available for
review on sites at the web addresses listed below:


6
Performance-Vested Restricted Stock Unit Agreement (2020)

--------------------------------------------------------------------------------





1.
AbbVie Inc.’s most recent Annual Report (Form 10-K):
https://investors.abbvie.com/sec-filings.



2.
AbbVie Inc.’s most recent published financial statements (Form 10-Q or 10-K) and
the auditor’s report on those financial statements:

https://investors.abbvie.com/sec-filings.


3.
The AbbVie 2013 Incentive Stock Program: This document can be accessed in the
library section of the E*TRADE website at https://us.etrade.com/stock-plans.



4.
AbbVie 2013 Incentive Stock Program Prospectus: This document can be accessed in
the library section of the E*TRADE website at https://us.etrade.com/stock-plans.



Copies of the documents listed above will be sent to you free of charge on
written request to: Director, Equity Programs, AbbVie Inc., Dept. V58G, Bldg.
AP34-2, 1 North Waukegan Road, North Chicago, IL 60064, USA.
ROMANIA
1.    Termination. A Termination shall include the situation where the
Employee’s employment contract is terminated by operation of law on the date the
Employee reaches the standard retirement age and has completed the minimum
contribution record for receipt of state retirement pension or the relevant
authorities award the Employee an early-retirement pension of any type.
2.    English Language. The Employee hereby expressly agrees that this
Agreement, the Program as well as all documents, notices and proceedings entered
into, relating directly or indirectly hereto, be drawn up or communicated only
in the English language. Angajatul consimte în mod expres prin prezentul ca
acest Contract, Programul precum şi orice alte documente, notificări,
înştiinţări legate direct sau indirect de acest Contract să fie redactate sau
efectuate doar în limba engleză.
RUSSIA
1.    Sale or Transfer of Shares. Notwithstanding anything to the contrary in
the Program or the Agreement, the Employee shall not be permitted to sell or
otherwise dispose of the Shares acquired pursuant to the Award in Russia. The
Employee may sell the Shares only through a broker established and operating
outside Russia. Any Shares issued upon vesting shall be delivered to the
Employee through a brokerage account in the U.S. The Employee may hold the
Shares in his or her brokerage account in the U.S.; however, in no event will
Shares issued to the Employee under the Program be delivered to the Employee in
Russia. The Employee is not permitted to sell Shares directly to other Russian
legal entities or individuals.
2.    Repatriation Requirements. The Employee agrees to promptly repatriate
proceeds resulting from the sale of Shares acquired under the Program to a
foreign currency account at an authorized bank in Russia if legally required at
the time Shares are sold and to comply with all applicable local foreign
exchange rules and regulations. Neither the Company nor any of its Subsidiaries
shall be liable for any fines or penalties resulting from the Employee’s failure
to comply with applicable laws.
SINGAPORE
Qualifying Person Exemption. The grant of the Award under the Program is being
made pursuant to the “Qualifying Person” exemption under section 273(1)(f) of
the Securities and Futures Act (Chapter 289, 2006 Ed.) (the “SFA”). The Program
has not been and will not be lodged or registered as a prospectus with the
Monetary Authority of Singapore and is not regulated by any financial
supervisory authority pursuant to any legislation in Singapore. Accordingly,
statutory liability under the SFA in relation to the content of prospectuses
would not apply. The Employee should note that, as a result, the Award is
subject to section 257 of the SFA and the Employee will not be able to make: (a)
any subsequent sale of the Shares underlying the Award in Singapore; or (b) any
offer of such subsequent sale of the Shares subject to the Award in Singapore,
unless such sale or offer is made pursuant to the exemptions under Part XIII
Division 1 Subdivision (4) (other than section 280) of the SFA.


7
Performance-Vested Restricted Stock Unit Agreement (2020)

--------------------------------------------------------------------------------





SOUTH AFRICA
1.    Exchange Control Obligations. The Employee is solely responsible for
complying with applicable exchange control regulations and rulings (the
“Exchange Control Regulations”) in South Africa. As the Exchange Control
Regulations change frequently and without notice, the Employee should consult
the Employee’s legal advisor prior to the acquisition or sale of Shares under
the Program to ensure compliance with current Exchange Control Regulations.
Neither the Company nor any of its Subsidiaries shall be liable for any fines or
penalties resulting from the Employee’s failure to comply with applicable laws,
rules or regulations.
2.    Securities Law Notice. In compliance with South African securities laws,
the Employee acknowledges that the documents listed below are available for
review at the web addresses listed below:
a.
AbbVie Inc.’s most recent Annual Report (Form 10-K):
https://investors.abbvie.com/sec-filings.

b.
AbbVie 2013 Incentive Stock Program Prospectus: This document can be accessed in
the library section of the E*TRADE website at https://us.etrade.com/stock-plans.

The Employee understands that a copy of the above documents will be sent to the
Employee free of charge on written request to: Director, Equity Programs, AbbVie
Inc., Dept. V58G, Bldg. AP34-2, 1 North Waukegan Road, North Chicago, IL 60064,
USA.
The Employee is advised to carefully read the materials provided before making a
decision whether to participate in the Program and to contact the Employee’s tax
advisor for specific information concerning the Employee’s personal tax
situation with regard to Program participation.
SPAIN
1.    Acknowledgement of Discretionary Nature of the Program; No Vested Rights


By accepting the Award, the Employee consents to participation in the Program
and acknowledges receipt of a copy of the Program.


The Employee understands that the Company has unilaterally, gratuitously and in
its sole discretion granted Units under the Program to individuals who may be
employees of the Company or its Subsidiaries throughout the world. The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any of its Subsidiaries on an ongoing basis. Consequently, the Employee
understands that the Units are granted on the assumption and condition that the
Units and the Shares acquired upon settlement of the Units shall not become a
part of any employment contract (either with the Company or any of its
Subsidiaries) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever. In
addition, the Employee understands that this grant would not be made to the
Employee but for the assumptions and conditions referenced above; thus, the
Employee acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason the Award shall be null and void.


The Employee understands and agrees that, as a condition of the Award, unless
otherwise provided in Section 4 of the Agreement, any unvested Units as of the
date the Employee ceases active employment will be forfeited without entitlement
to the underlying Shares or to any amount of indemnification in the event of
Termination. The Employee acknowledges that the Employee has read and
specifically accepts the conditions referred to in the Agreement regarding the
impact of a Termination on the Units.


1.
Termination for Cause. Notwithstanding anything to the contrary in the Program
or the Agreement, “Cause” shall be as defined as set forth in the Agreement,
regardless of whether the Termination is considered a fair termination (i.e.,
“despido procedente”) under Spanish legislation.







8
Performance-Vested Restricted Stock Unit Agreement (2020)

--------------------------------------------------------------------------------





SWITZERLAND
Securities Law Information. Neither this document nor any other materials
relating to the Units

(i) constitutes a prospectus according to articles 35 et seq. of the Swiss
Federal Act on Financial Services

(“FinSA”), (ii) may be publicly distributed nor otherwise made publicly
available in Switzerland to any

person other than an employee of the Company or (iii) has been or will be filed
with, approved or

supervised by any Swiss reviewing body according to article 51 of FinSA or any
Swiss regulatory

authority, including the Swiss Financial Market Supervisory Authority (“FINMA”).


TUNISIA
Settlement in Cash.  Notwithstanding Section 4 of the Agreement or any other
provision in the Agreement to the contrary, pursuant to Section 12 of the
Agreement, the Units will be settled in the form of a cash payment, except as
otherwise determined by the Company.
UKRAINE
Settlement in Cash.  Notwithstanding Section 4 of the Agreement or any other
provision in the Agreement to the contrary, pursuant to Section 12 of the
Agreement, the Units will be settled in the form of a cash payment, except as
otherwise determined by the Company.


UNITED KINGDOM
1.    Payment of Taxes. Without limitation to Section 8 of the Agreement, the
Employee hereby agrees that the Employee is liable for all Tax-Related Items and
hereby covenants to pay all such Tax-Related Items, as and when requested by the
Company or (if different) the Subsidiary that employs the Employee or by Her
Majesty’s Revenue & Customs (“HMRC”) (or any other tax authority or any other
relevant authority). The Employee also hereby agrees to indemnify and keep
indemnified the Company and (if different) the Subsidiary that employs the
Employee against any Tax-Related Items that they are required to pay or withhold
on the Employee’s behalf or have paid or will pay on the Employee’s behalf to
HMRC (or any other tax authority or any other relevant authority).


Notwithstanding the foregoing, if the Employee is a director or executive
officer (as within the meaning of Section 13(k) of the U.S. Securities Exchange
Act of 1934, as amended), the terms of the immediately foregoing provision will
not apply. In the event that the Employee is a director or executive officer and
income tax due is not collected from or paid by the Employee by within 90 days
after the U.K. tax year in which an event giving rise to the indemnification
described above occurs, the amount of any uncollected tax may constitute a
benefit to the Employee on which additional income tax and national insurance
contributions may be payable. The Employee acknowledges that the Employee
ultimately will be responsible for reporting and paying any income tax due on
this additional benefit directly to HMRC under the self-assessment regime and
for reimbursing the Company or the Subsidiary that employs the Employee (as
applicable) for the value of any employee national insurance contributions due
on this additional benefit, which the Company and/or the Subsidiary that employs
the Employee may recover from the Employee at any time thereafter by any of the
means referred to in Section 8 of the Agreement.
2.    Exclusion of Claim. The Employee acknowledges and agrees that the Employee
will have no entitlement to compensation or damages insofar as such entitlement
arises or may arise from the Employee’s ceasing to have rights under or to be
entitled to the Units, whether or not as a result of Termination (whether the
Termination is in breach of contract or otherwise), or from the loss or
diminution in value of the Units. Upon the grant of the Award, the Employee
shall be deemed to have waived irrevocably any such entitlement.


9
Performance-Vested Restricted Stock Unit Agreement (2020)

--------------------------------------------------------------------------------





VIETNAM
Settlement in Cash.  Notwithstanding Section 4 of the Agreement or any other
provision in the Agreement to the contrary, pursuant to Section 12 of the
Agreement, the Units will be settled in the form of a cash payment, except as
otherwise determined by the Company.


10
Performance-Vested Restricted Stock Unit Agreement (2020)